OPINION — AG — THE STATE ELECTION BOARD SHOULD NOT " ORDER A RECOUNT OF THE BALLOTS OF THE COUNTY INVOLVED " BUT SHOULD DISMISS THE PETITION REFERRED TO (PETITION SEEKING A RECOUNT) IN YOUR LETTER. WE ARE OF THE FURTHER OPINION THAT THE STATE ELECTION BOARD SHOULD CERTIFY THE RESULTS OF THE ELECTION INVOLVED TO THE HOUSE OF REPRESENTATIVES, THE SAME AS IF NO PETITION FOR A RECOUNT HAS BEEN FILED. WHETHER OR NOT SAID PETITIONER WILL ASK THE HOUSE FOR A RECOUNT OR FOR SOME OTHER FORM OF RELIEF IS FOR HIM TO DECIDE. SAID HOUSE, UNDER THAT PORTION OF ARTICLE V, SECTION 30 OKLAHOMA CONSTITUTION PROVIDES, " EACH HOUSE SHALL BE JUDGE OF THE ELECTIONS, RETURNS, AND QUALIFICATIONS OF ITS OWN MEMBERS * * *" CITE: OPINION NO. NOVEMBER 9, 1956 — STATE ELECTION BOARD, 26 O.S.H. 392 (FRED HANSEN)